Citation Nr: 0827877	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-33 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a spine disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for right hand 
numbness.

4.  Entitlement to service connection for fractured maxillary 
central incisors, teeth 8 and 9.

5.  Entitlement to service connection for residuals of 
fractures of the toes of the right foot.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.



ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to January 
1970.  Service in Vietnam and award of the Combat Action 
Ribbon are evidenced of record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claims for 
service connection for disorders of the spine, left foot, 
residuals of fractured toes of the right foot, right hand 
numbness and fractured maxillary central incisors, teeth 8 
and 9.  The veteran disagreed and perfected an appeal of 
those issues.
 
Issues not on appeal

The January 2006 rating decision also granted service 
connection for post-traumatic stress disorder (PTSD) 
evaluated as 30 percent disabling effective from July 15, 
2004, the date VA received the claim.  The veteran disagreed 
with the initial disability rating.  In a November 2006 
rating decision, the RO increased the disability rating for 
PTSD to 50 percent effective October 18, 2006, the date of a 
psychological examination.  The veteran stated in a December 
2, 2006, statement that he was satisfied with the 50 percent 
disability rating.  The RO treated the statement as a written 
withdrawal of the claim.  The Board finds that the issue of 
an increased rating for PTSD is no longer on appeal.  See 
38 C.F.R. § 20.204 (2007).

The veteran had also claimed entitlement to service 
connection for a sleep disorder, a gastrointestinal disorder 
and individual unemployability.  In a November 2007 written 
statement, the veteran withdrew those claims.  Thus, they too 
are not in appellate status.  See 38 C.F.R. § 20.204 (2007).

Finally, the veteran's April 2007 claim for entitlement to an 
increased disability for service-connected bilateral hearing 
loss was denied in a July 2007 rating decision.  The veteran 
submitted an August 2007 notice of disagreement (NOD) and the 
RO issued a December 2007 rating decision finding that clear 
and unmistakable error had not been committed in the August 
2007 rating decision.  A review of the record reveals that 
the RO has not issued a statement of the case (SOC) and the 
veteran has not filed a formal appeal of this issue.  Thus, 
it is not in appellate status.  See 38 C.F.R. §§ 20.202, 
20.300, 20. (2007).

The issue of entitlement to service connection for residuals 
of fractures of the toes of the right foot is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  A preponderance of the evidence supports a conclusion 
that the veteran has no diagnosed spine disorder attributable 
to his active duty service.

2.  A preponderance of the evidence supports a conclusion 
that the veteran has no diagnosed left foot disorder 
attributable to his active duty service.

3.  A preponderance of the evidence supports a conclusion 
that the veteran has no diagnosed right hand numbness 
disorder attributable to his active duty service.

4.  The competent medical evidence of record does not 
indicate that the veteran has a current dental disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a spine disorder is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  Entitlement to service connection for a left foot 
disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  Entitlement to service connection for a right hand 
numbness disorder is not warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  A dental condition was not incurred in or aggravated by 
the veteran's active service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.381 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has current disorders of the 
spine, left foot, right hand, and teeth that were incurred 
during service entitling him to service connection 
compensation benefits.  The Board will address preliminary 
matters and render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided the appellant with notice in 
September 2005.  The RO informed the veteran what was 
required to substantiate a claim for service connection by 
informing him that the evidence needed to show a current 
disability, the incurrence of an in-service injury or 
disease, and medical evidence of a nexus between the two.

In addition, the letter notified the veteran in that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records. The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.  

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In the present appeal, the veteran was provided specific 
notice in a March 2006 letter.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records (SMR) and all pertinent VA medical records are in the 
claims file.  The veteran was provided medical examinations 
pertaining to his claim for entitlement to service connection 
for residuals of toe fractures of the right foot in December 
2005.  The veteran was not provided with a VA medical 
examination for the claims regarding disorders of the spine, 
left foot, right hand and front teeth.
 
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

As is more specifically discussed in the analysis below, the 
only evidence of the claimed disorders for which no medical 
examination was provided are the claims of the veteran.  The 
record does not indicate any incurrence of disorders of the 
spine, left foot or right hand during active duty service.  
Moreover, there is no competent evidence of record that any 
of the claimed disorders of the spine, left foot, or right 
hand may be associated with the veteran's service.  For those 
reasons, the Board finds that the failure to provide the 
veteran with medical examinations pertaining to the claimed 
disorders of the spine, left foot and right hand is not 
prejudicial to the veteran.  With regard to the claim for 
service connection for his teeth, the Board notes there is no 
evidence of a current disability.  The Board notes that the 
veteran was represented by an attorney who is presumed to 
know the requirements of 38 U.S.C.A. § 5107(a) (West 2002).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the introduction, the veteran has chosen 
not to present evidence and testimony at a hearing before a 
Veterans Law Judge.  

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to service connection for a spine disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for right hand 
numbness.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).



In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The veteran stated in a September 2006 statement that he 
still experienced right hand numbness.  He vaguely contended 
he injured his right hand when he fell during a patrol in 
Vietnam.  He related that he was rendered unconscious in the 
fall and that he woke up when he was being "stitched up," 
and in an April 2004 statement attached to his original 
claim, he additionally stated that he "never even realized" 
he was "hit with shrapnel."  With regard to his back, he 
simply contends that Dr. M. told him x-ray examination showed 
"deposits" which were causing his problems.  He also 
contended that his feet were getting worse and were 
aggravated by extended time on his feet.

As indicated above, in order to establish service connection 
for a claimed disorder, there must be (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson supra.  The Board 
will address each Hickson element in turn as to each of the 
three issues.

With regard to element (1), a review of the record reveals 
that there is no evidence of a current disorder of the spine, 
left foot or right hand.  In order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability. See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 
268 (1997).  

The Board notes that the veteran submitted that Dr. M. told 
him he had deposits on his spine which were causing his 
problems.  The veteran's statement of what he was told by a 
doctor is not probative evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

The Board also notes that a December 2005 VA examiner 
examined the veteran's bilateral feet.  However, the examiner 
noted no abnormality with the left foot and did not diagnose 
any disorder or disability of the left foot.

Because there is no medical evidence of a diagnosed spine, 
right hand or left foot condition in the record, the Board 
finds that Hickson element (1) is not satisfied as to any of 
the three claims.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With regard to element (2), a review of the veteran's SMR 
reveals no entry regarding complaints or treatment of a 
spine, left foot or right hand injury or condition.  The SMR 
includes a December 4, 1969, entry indicating a dressing on 
the little finger on the left hand was changed and the 
January 1970 discharge physical shows a scar on the left 
index finger, but there is no record of anything regarding 
the right hand.  As discussed below, the SMR also includes 
entries regarding the right foot, but nothing specific to the 
veteran's left foot. 

In short, the only evidence supporting the veteran's claims 
are his vague statements that he injured his spine, left foot 
and right hand during active duty service.  The Board 
recognizes the veteran was awarded with the Combat Action 
Ribbon, and notes that pursuant to 38 U.S.C.A. § 1154(b) 
(West 2002), with respect to combat veterans, "The Secretary 
shall accept as sufficient proof of service-connection . . . 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service . . . 
Service-connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary."  See also 
38 C.F.R. § 3.304(d) (2007).
However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Although contemporary records, namely the SMR, do not 
corroborate the veteran, when the Board provides the benefit 
of the doubt and the presumption of § 1154(b) to the veteran, 
the Board finds that the evidence supporting element (2) is 
at least in equipoise.  However, as discussed above, 
§ 1154(b) only relates to the question of service incurrence.  
It does not absolve the veteran of proving a current 
disability or whether there was a nexus between the in-
service event and the current disability.  

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the Board finds there is no such medical 
nexus evidence relating the veteran's claimed spine, left 
foot or right hand disorders to any event during service; 
indeed, without diagnoses of current disorders, there can be 
no nexus established.

For those reasons, the Board finds that entitlement to 
service connection for disorders of the spine, left foot and 
right hand are not warranted.


4.  Entitlement to service connection for fractured maxillary 
central incisors, teeth 8 and 9.

The relevant law and regulations for service connection - in 
general are stated above and will not be repeated here.

Service connection - dental claims

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161. The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service. When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war. 38 C.F.R. § 3.381(a) and (b) 
(2007).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service. 
38 C.F.R. § 3.381(c) (2007).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service. (2) Teeth 
noted as filled at entry will be service connected if they 
were extracted or if the existing filling was replaced after 
180 days or more of active service. (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected. (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service. (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service. (6) Teeth noted as missing at entry 
will not be service connected regardless of treatment during 
service. 38 C.F.R. § 3.381(d) (2007).

Analysis

The veteran claims that his front upper incisors, teeth 8 and 
9, were injured during service and that he should be 
compensated for that injury.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

With regard to element (1), the veteran has been unclear as 
to what precisely are his claimed dental disabilities. 
Crucially, there is no post-service medical or dental record 
indicating that any dental problems currently exist.  He 
stated in his September 2005 statement that he was a 
professional trumpet player at the time he was injured, but 
there is nothing in the record indicating that he has a 
current disability relating to his teeth.  As noted in the 
Introduction, it is the responsibility of the veteran to 
provide evidence in support of his claims.  See 38 U.S.C.A. § 
5107 (West 2002) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].  VA's duty to 
assist the veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street. See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Regulations 
require more than what the veteran has provided.

In short, in the absence of evidence of any current dental 
disability, the claim fails. The benefit sought on appeal is 
accordingly denied.





ORDER

Entitlement to service connection for a spine disorder is 
denied.

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for right hand numbness is 
denied.

Entitlement to service connection for fractured maxillary 
central incisors, teeth 8 and 9 is denied.


REMAND

5.  Entitlement to service connection for residuals of 
fractures of the toes of the right foot.

Reasons for remand

The veteran contends that his right foot pain is related to 
an injury incurred in or aggravated by his active duty 
service.  As noted in the discussion regarding duties to 
assist, the veteran was examined in December 2005 regarding 
his claimed right foot disability.  The examiner noted the 
August 1968 entries in the veteran's SMR where the veteran 
described a (then) two year history of right foot pain that 
followed a 1966 injury when a marble slab crushed the foot.  
The VA examiner rendered an opinion that it was less likely 
than not that the veteran's "right foot condition, which 
preexisted the service, was aggravated beyond natural 
progression during his military service."  [Emphasis added].

The determination of whether there was a pre-existing injury 
to service is a legal determination made by the adjudicator 
based on the medical evidence of record.  VA regulations 
provide that a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).  VA's General 
Counsel has held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. [Emphasis added].  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

In this case, the only evidence that the veteran had a pre-
existing injury of his right foot are his statements to 
medical providers at an August 9, 1968, examination and his 
responses to the December 2005 VA examiner.  As noted above, 
the Court has held that a veteran's statement regarding what 
a health care provider told him about a medical condition is 
not probative.  See Robinette, supra.  The veteran's 
statements are further suspect when he failed to recall the 
injury until the December 2005 examiner reminded him of the 
statement regarding it in the SMR.

With regard to medical evidence of record evidence regarding 
the existence of an injury prior to service, the 1968 
examiner's impression of the veteran's right foot condition 
in 1968 was "tenderness 3rd interspace on compression."  
Additionally, an August 1968 x-ray indicated to the examiner 
that the veteran's right foot was "WNL" [within normal 
limits].  The Board is unaware of any further medical 
evidence of record which indicates the veteran had a pre-
existing injury of the right foot.

In order to render a decision on this issue, the Board must 
have a clear understanding of what evidence the December 2005 
supports the conclusion that the veteran had a right foot 
injury which existed upon his entry into military service.  
If it is determined that no other medical evidence of a pre-
existing injury is of record, then it appears that the 
veteran enjoys the presumption of soundness provided by 
§ 3.304(b).  The analysis regarding service connection then 
becomes whether there is a nexus between the treatment and 
injury recorded in August 1968 and the veteran's current 
condition.



Accordingly, the case is REMANDED for the following action:

1.  VBA shall arrange for the veteran's VA 
claims folder, including this decision and 
remand, to be provided to an appropriate 
physician who shall review the record and 
determine whether the veteran's right foot 
injury described in the August 9, 1968, 
service medical record entry existed prior 
to the veteran's entry onto active duty 
service.  The examiner shall provide a 
detailed explanation of what medical 
evidence in the record supports the 
conclusion.

2.  The examiner shall also render a 
medical opinion whether it is as likely as 
not that the veteran's current right foot 
disorder is related to the August 9, 1968, 
treatment, or any other in-service injury 
or event indicated in the record.  Further 
examination of the veteran, including any 
imaging, deemed to be necessary to render 
such an opinion shall be accomplished.  
The examiner's opinion and explanation 
shall be in writing and included in the 
veteran's VA claims folder.

3.  Upon completion of the foregoing, and 
after any additional development VBA deems 
necessary, VBA should readjudicate the 
veteran's claim of entitlement to service 
connection for residuals of fractures of 
the toes of the right foot.  If the claim 
is denied, in whole or in part, VBA should 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


